Case 1:18-cv-00158-TSK-MJA Document 427 Filed 08/19/21 Page 1 of 3 PageID #: 5007



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  RICK RICHARDS and
  ERNEST RICHARDS, II,

                Plaintiffs/Counter Defendants,

  v.                                                Civil Action No. 1:18-CV-158
                                                                 c/w 1:18-CV-157
                                                                 (Judge Kleeh)

  OCTANE ENVIRONMENTAL, LLC, an
  Ohio limited liability company,
  TERENCE SEIKEL, CRAIG STACY, and
  JOSEPH SEIKEL,

                Defendants/Counter Claimants/
                Third-Party Plaintiff/Counter Defendant,

  v.

  JACOB RICHARDS and JASON RICHARDS,

                Third-Party Defendants/Counter Claimants
                against Octane Environmental, LLC.


                   ORDER GRANTING MOTION TO CONTINUE
   PRE-TRIAL CONFERENCE AND RICK RICHARDS’ JURY TRIAL [ECF NO. 424]

        Pending before the Court is Plaintiffs Ernest Richards and

  Rick Richards’s Motion to Continue Pre-Trial Conference and Rick

  Richards      Trial.    [1:18cv158    at     ECF   No.   424].     In   the   motion,

  Plaintiffs request a continuance of both the pre-trial conference

  (August 30, 2021) and Rick Richards’s jury trial (August 31, 2021)

  because an attorney tested positive for COVID-19 and is required

  to quarantine for fourteen (14) days, which extends through August

  30,   2021.    Id.     Defendants    filed    a    response   in   agreement    with
Case 1:18-cv-00158-TSK-MJA Document 427 Filed 08/19/21 Page 2 of 3 PageID #: 5008
                   ORDER GRANTING MOTION TO CONTINUE
   PRE-TRIAL CONFERENCE AND RICK RICHARDS’ JURY TRIAL [ECF NO. 424]

  Plaintiffs,     noting   that    Defendants’    counsel    are   available

  September 6-10, 2021. [ECF No. 425].

        For the reasons stated in the motion, and upon no objection

  from Defendants, the Court GRANTS the Motion to Continue Pre-Trial

  Conference and Rick Richards Trial [ECF No. 424]. The pre-trial

  conference scheduled for 1:00 p.m. on August 30, 2021 for Civil

  Action No. 1:18-CV-158 is hereby CONTINUED until further order of

  the Court. Jury selection in Civil Action No. 1:18-CV-158 currently

  scheduled for 9:30 a.m. on August 31, 2021, at the Clarksburg,

  West Virginia, point of holding court, is hereby CONTINUED until

  further order of the Court.

        The pre-trial conference scheduled for 2:00 p.m. on August

  30, 2021 for Civil Action No. 1:18-CV-157, is hereby RESCHEDULED

  for 2:00 p.m. on September 8, 2021, at the Clarksburg, West

  Virginia, point of holding court. Jury selection in Civil Action

  No. 1:18-CV-157 shall be held as currently scheduled at 9:30 a.m.

  on September 14, 2021, at the Clarksburg, West Virginia, point of

  holding court. It is anticipated that the trial will take 4 days.

  Trial will commence upon the completion of jury selection and trial

  in any prior case scheduled for this date.

        It is so ORDERED.




                                       2
Case 1:18-cv-00158-TSK-MJA Document 427 Filed 08/19/21 Page 3 of 3 PageID #: 5009
                   ORDER GRANTING MOTION TO CONTINUE
   PRE-TRIAL CONFERENCE AND RICK RICHARDS’ JURY TRIAL [ECF NO. 424]

        The Clerk is directed to transmit copies of this Order to

  counsel of record.

        DATED: August 19, 2021

                                     /s/ Thomas S. Kleeh
                                     THOMAS S. KLEEH
                                     UNITED STATES DISTRICT JUDGE




                                       3
